DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on  04/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
3.	Claims 1-20 are pending. 
	Claims 1-5,7-19 have been amended. 
Response to Arguments
4.	Applicant’s arguments, see, page 9 filed on 03/07/2022 with respect to claims 16-20 rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 16-20 has been withdrawn. 
	Applicant's arguments regarding Scarpelli  have been fully considered but they are not persuasive.
    Applicant argues, Scarpelli does not teach “detecting a pattern in a time series of data values corresponding to a metric associated with a computing resource, wherein the pattern reflects a time-based event that occurs within a first time period and that has an effect on the metric associated with the computing resource” as presented in independent claims. Examiner respectfully disagrees. Scarpelli discloses plurality of metric values of computer resource utilization taken in time series  for a predetermined time interval. The metrics value indicate resource usage values for every predetermined second during a predetermined interval. The values are closest sample values reflecting the resource usage during that time interval (Scarpelli [0034][0039][0035] and Fig. 2).  Scarpelli teaches observing whether the metric exceed the baseline value. However, Scarpelli  is silent regarding the feature “ during a second time period during which the pattern is expected”  as presented in the claims. Such feature is  addressed under new ground of rejection below in view of  Salunke. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1,4-6,9,10,13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli) in view of Salunke et al. (US 2018/0039555 hereinafter referred to as Salunke).

Regarding claim 1,
Scarpelli teaches:
“A method, comprising: detecting a pattern in a time series of data values corresponding to a metric associated with a computing resource, wherein the pattern reflects a time-based event that occurs within a first time period and that has an effect on the metric associated with the computing resource” (Scarpelli [0034][0039][0035], receiving time series metric values of  a computer resource utilization obtained from periodic or repetitive measurements. The metric indicates already used resource usages during that time period. Therefore, metrics indicates previous time or period. Furthermore, the metric values are references and closest samples values or patterns for the resource usage for that particular period of time. The collected metric value will be used to detect abnormal metric). 
“generating a dynamic threshold based on the  pattern detected in a time series of data values corresponding to the  metric associated with the computing resource;” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metrics ae collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization etc. collected over series time values). 
“smoothing the dynamic threshold using a constraint” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“determining, based on at least on the monitoring, that the metric exceeds the smoothed dynamic threshold and” (Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
 “providing an indication based at least on determining that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).
Scarpelli teaches observing whether the metric exceed or fall the baseline value. However, Scarpelli does not explicitly teach 
“monitoring, during a second time period during which the pattern is expected, the metric associated with the computing resources”
Salunke teaches :
“monitoring, during a second time period during which the pattern is expected, the metric associated with the computing resources” (Salunke [0055] and Fig. 2, monitoring whether the  data points exhibit expected pattern for corresponding time interval for anomaly detection. The process occurred after the  time-series data received which is used to establish the pattern). 
Both Scarpelli and Salunke teach anomalous detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli to detected anomalous based on expected pattern of system as disclosed by Salunke, such inclusion benefit examine a system based on expected behavior previously learned from the system (Salunke [0035]).

Regarding claim 10,
Scarpelli teaches:
“A system, comprising: at least one processor circuit; and at least one memory that stores program code that, when executed by the at least one processor circuit, cause the system to” (Scarpelli Fig. 1 and [0071] [0070], A system comprising a CPU and a memory. The processor executing a computer programs to perform the disclosed functions. The computer program can be deployed as module, component, or other suitable form to implement the techniques).
“detect a pattern in a time series of data values corresponding to a metric associated with a computing resource, wherein the pattern reflects a time-based event that occurs within a first time period and that has an effect on the metric associated with the computing resource” (Scarpelli [0034][0039][0035], receiving time series metric values of  a computer resource utilization obtained from periodic or repetitive measurements. The metric indicates already used resource usages during that time period. Therefore, metrics indicates previous time or period. Furthermore, the metric values are references and closest samples values or patterns for the resource usage for that particular period of time. The collected metric value will be used to detect abnormal metric). 
 “generate a dynamic threshold based on the pattern detected in the  time series of data values corresponding to the metric associated with the computing resource” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metric is collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization etc. collected over series time values). 
“ smooth the dynamic threshold using a constraint ” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“determine, based on at least on the monitoring, that the metric exceeds the smoothed dynamic threshold and” (Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
 “providing an indication that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).
Scarpelli teaches observing whether the metric exceed or fall the baseline value. However, Scarpelli does not explicitly teach 
“monitor, during a second time period during which the pattern is expected, the metric associated with the computing resources”
Salunke teaches 
“monitor, during a second time period during which the pattern is expected, the metric associated with the computing resources” (Salunke [0055] and Fig. 2, monitoring whether the  data points exhibit expected pattern for corresponding time interval for anomaly detection. The process occurred after the  time-series data received which is used to establish the pattern). 
Both Scarpelli and Salunke teach anomalous detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli to detected anomalous based on expected pattern of system as disclosed by Salunke, such inclusion benefit examine a system based on expected behavior previously learned from the system (Salunke [0035]).

Regarding claim 16. 
Scarpelli teaches:
“A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor,”(Scarpelli [0004] [0071], A computer-readable storage medium for storing computer program. A processor executing a computer programs to perform the disclosed functions).
“ cause the at least one processor to perform operation comprising: detecting a pattern in a time series of data values corresponding to a metric associated with a computing resource, wherein the pattern reflects a time-based event that occurs within a first time period and that has an effect on the metric associated with the computing resource” (Scarpelli [0034][0039][0035], receiving time series metric values of  a computer resource utilization obtained from periodic or repetitive measurements. The metric indicates already used resource usages during that time period. Therefore, metrics indicates previous time or period. Furthermore, the metric values are references and closest samples values or patterns for the resource usage for that particular period of time. The collected metric value will be used to detect abnormal metric). 
 “generating a dynamic threshold based on the  pattern detected in the time series of data values corresponding to the metric associated with a computing resource;” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metric is collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization, etc. collected over series time values). 
“smoothing the generated dynamic threshold using a constraint ” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“determining, based on at least on the monitoring, that the metric exceeds the smoothed dynamic threshold and” Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
 “providing an indication based at least on determining that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).
Scarpelli teaches observing whether the metric exceed or fall the baseline value. However, Scarpelli does not explicitly teach 
“monitoring, during a second time period during which the pattern is expected, the metric associated with the computing resources”
Salunke teaches 
“monitoring, during a second time period during which the pattern is expected, the metric associated with the computing resources” (Salunke [0055] and Fig. 2, monitoring whether the  data points exhibit expected pattern for corresponding time interval for anomaly detection. The process occurred after the  time-series data received which is used to establish the pattern). 
Both Scarpelli and Salunke teach anomalous detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli to detected anomalous based on expected pattern of system as disclosed by Salunke, such inclusion benefit examine a system based on expected behavior previously learned from the system (Salunke [0035]).

Regarding claims 4, 13, and Scarpelli and Salunke teach all the limitations of claims 1 and 10.
Scarpelli teaches:
“wherein the smoothed dynamic threshold is different than the generated dynamic threshold” (Scarpelli [0040], the smoothed baseline vale obtained by averaging previous baseline and with new baseline value).

Regarding claims 5, 14 and 19, Scarpelli and Salunke teach all the limitations of claims 1, 10 and 16.
Scarpelli teaches:
“ wherein the smoothing comprises: determining a periodicity associated with the  pattern; and” (Scarpelli [0038] [0034], collecting the performance metric per minute of plurality minutes. Periodically collecting the performance metric).
“determining an amount of the smoothing to apply with respect to the dynamic threshold based on the periodicity” (Scarpelli [0047] [0056], calculating a degree of lag correlation or correlation coefficient for the metric. The correlation coefficient applicable to the baseline).

Regarding claims 6, 15, 20, Scarpelli and Salunke teache all the limitations of claims 1,10, and 16.
Scarpelli teaches:
“wherein providing the indication includes issuing an alert” (Scarpelli [0058] [0033], Providing a performance degradation warning when abnormal metric detected. Providing the warning to a computer or display).

Regarding claim 9, Scarpelli teaches all the limitations of claim 1.
Scarpelli teaches:
“wherein the computing resource comprises at least one of: a virtual machines; a central processing unit; a memory; a storage devices; or network bandwidth” (Scarpelli Fig. 2 and [0029], performance metric for CPU utilization, memory utilization. In addition, Scarpelli listed plurality of performance metrics computing resources).

7.	Claims 2,3,11,12,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli), in view of  Salunke et al. (US 2018/0039555 hereinafter referred to as Salunke), and further in view of Beck et al. ( Title: “A fast Iterative Shrinkage-Algorithm for Linear Inverse Problems” by Amir Beck and Marc Teboullle, published on 2009, hereinafter referred to as Beck).

Regarding claims 2, 11 and 17, Scarpelli and Salunke teach all the limitations of claims 1, 10.16.
Scarpelli further teaches using averaging technique to smooth values to obtain smoothed baseline threshold as discussed above. However, Scarpelli is silent regarding using a fast iterative shrinkage-thresholding algorithm (FISTA) for smoothing.
Scarpelli and Salunke do not teach:
“wherein said smoothing comprises: applying a projected gradient algorithm with respect to the dynamic threshold using the one or more constraints.  
Beck teaches:
“wherein said smoothing comprises: applying a projected gradient algorithm with respect to the dynamic threshold using the one or more constraints” (Beck page 186, page193, page 194, using gradient based a fast iterative shrinkage-thresholding algorithm (FISTA) to minimizing smooth problems. The FISTA uses upper and lower bounds).
Both Scarpelli and Beck teach smoothing a function. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify  Scarpelli to use FISTA to smooth values as disclosed by Beck because FISTA is a  faster and simple to smooth convex problem (page 186).

Regarding claims 3, 12 and 18, Scarpelli, Salunke and Beck teach all the limitations of claim 2, 11, and 17.
Scarpelli does not teach:
“wherein the projected gradient algorithm is a fast iterative shrinkage-thresholding algorithm.  
Beck teaches:
 “wherein the projected gradient algorithm is a fast iterative shrinkage-thresholding algorithm.  (Beck page 186, page193, page 194, using a gradient based a fast iterative shrinkage-thresholding algorithm (FISTA) to minimizing smooth problems. The FISTA uses upper and lower bounds).
Both Scarpelli and Beck teach smoothing function. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli to use FISTA to smooth values as disclosed by Beck because FISTA is a  faster and simple to smooth convex problem (page 186).

8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli), Salunke et al. (US 2018/0039555 hereinafter referred to as Salunke), and in view Toledano (US 2018/0136994 hereinafter referred to as Toledano). 

Regarding claim 7, Scarpelli and Salunke teach all the limitations of claim 6.
Scarpelli and Salunke do not teach:
“wherein the indication comprises at least one of: an e-mail message; a telephone call; or  406987-US-NP- 45 - a short messaging service message”
Toledano teaches:
“wherein the indication comprises at least one of: an e-mail message; a telephone call; or  406987-US-NP- 45 - a short messaging service message” (Toledano [0054], sending anomaly alert to administrator via text message to mobile phone or by email to a laptop).
 Scarpelli, Salunke and Toledano teach detecting abnormal resource usage. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli and Salunke to include feature to send an alert text message to mobile device or email to a laptop as disclosed by Toledano, such inclusion is helpful to notify an administrator to take immediate action to resolve detected problem ([0059] [004]), and using known notifying communication methods would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

Regarding claim 8, Scarpelli and Salunke teach all the limitations of claim 1.
Scarpelli does not teach:
“wherein the indication causes an automatic allocation of additional computing resources.”
Toledano teaches:
“wherein the indication causes an automatic allocation of additional computing resources.” (Toledano [0098] [0099], transmit alert message when anomaly is detected. Taking remedial action such as adding virtual server instances for the detected anomaly).
Both Scarpelli, Salunke and Toledano teach detecting abnormal resource usage Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Scarpelli and Salunke to include a feature to add additional resources based on anomaly alert message as disclosed by Toledo, such inclusion prevents problems before affecting business by quickly resolving (Toledano [0099] [0004]). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456